Citation Nr: 1427652	
Decision Date: 06/18/14    Archive Date: 06/26/14

DOCKET NO.  09-04 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a left knee disability, claimed as secondary to a right knee injury.

3.  Entitlement to service connection for a left hip disability, claimed as secondary to a right knee injury.

4.  Entitlement to service connection for a left ankle disability, claimed as secondary to a right knee injury.

5.  Entitlement to service connection for a right ankle disability, claimed as secondary to a right knee injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

L. J. Vecchiollo


INTRODUCTION

The Veteran served on active duty February 1995 to February 1998. 

This case comes to the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which denied entitlement to service connection for a right knee injury as well as left knee, left hip, left ankle, and right ankle disorders claims as secondary to a right knee injury.

The Board remanded the claims in September 2011 for further development and consideration. 


FINDINGS OF FACT

1.  The most probative evidence indicates the Veteran's current right knee disability was not shown in service or for many years thereafter, and is not related to service.  

2.  The most probative evidence indicates the Veteran's current left knee disability was not shown in service or for many years thereafter, and is not related to service; consideration of the claim as secondary to a right knee disability has no merit as the claim of service connection for a right knee disability has been denied.

3.  Consideration of the claims of service connection for left hip and bilateral ankle disabilities, as secondary to a right knee disability, has no merit as the claim of service connection for a right knee disability has been denied.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right knee disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

2.  The criteria for service connection for a left knee disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).

3.  The criteria for service connection for a left hip disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).

4.  The criteria for service connection for a right ankle disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).

5.  The criteria for service connection for a left ankle disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002).  

The notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO provided the Veteran pre-adjudication notice by standard letter dated in January 2007.  The letter notified him of the information and evidence necessary to substantiate a claim of service connection, including on a direct and secondary basis.  The notification substantially complied with the specificity requirements of Dingess identifying the five elements of a service connection claim, and Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.  

VA has obtained a few of the Veteran's service treatment records (STRs), assisted the appellant in obtaining evidence, afforded him physical examinations, and obtained medical opinions as to the etiology and severity of disabilities.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file.  

Additionally, the Board also notes that actions requested in the prior remand have been undertaken.  The agency of original jurisdiction attempted to obtain additional STRs, and a pertinent in-service x-ray report was obtained.  In addition, additional post-service treatment records and another VA examination were obtained.  However, the remainder of the STRs could not be obtained and a formal finding of unavailability was made in June 2012.  The Veteran was notified of the unavailability of most of his STRs in a May 2012 letter.  The Veteran did not submit additional evidence regarding these records.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

VA has complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.


II.  Analysis

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir.2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307, 3.309 (2013). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In his January 2007 claim, the Veteran indicated that he injured his right knee in August 1997 and was treated from August 1997 to September 1997.  He stated that his other claimed disabilities, later clarified to be left knee, left hip, left ankle, and right ankle disorders, began on December 12, 2006, and were secondary to his claimed right knee injury.  In February 2007, he stated that he injured his right knee in service, began to experience left knee pain one year later, and started feeling pain in his ankles and left hip six months after that.  In statements dated in February 2007 and August 2008 he reported that he had always worked in physical jobs, including construction.

The available STRs note that an August 1997 right knee x-ray study was negative.  

A VA progress note dated in December 2006 noted that the Veteran complained of bilateral knee pain, onset today.  He gave a history of an in-service injury in 1997.  The assessment was chronic knee pain, and x-rays of both knees were to be taken.  A December 2006 VA kinesiotherapy consultation is of record.  Under "medical problems noted," degenerative joint disease (DJD) of the right knee which was stable at this time, was entered.  

A February 2007 VA emergency room progress note indicates that the Veteran presented with arthralgia in the left knee, hip and ankle.  The initial nursing triage assessment was that the Veteran's chief complaint was left hip pain with radiation to feet.  He also complained of bilateral chronic knee pain, and the medication he took for the condition did not help.  He also stated that his left ankle and heel were very painful and they were unable to bear weight.  Subsequent VA psychiatric treatment records note multiple complaints of knee pain.  

A bilateral knee x-ray study conducted in July 2011 noted no fractures, dislocations, other acute osseous abnormality, overt fluid, significant arthritic change, soft tissue abnormality, or radiopaque foreign body.  The impression was that the x-rays were unremarkable.  The Veteran's December 2006 knee x-rays were available for comparison, and the examiner noted that the Veteran's knees were unchanged from the December 2006 x-ray study.  A left hip x-ray was also noted to have been unremarkable.  A bilateral ankle study was noted to have been unremarkable, with minimal early bilateral plantar calcaneal spurring.  

A VA general medical examination was conducted in July 2011.  Although the examiner reviewed the Veteran's VA medical records, the Veteran's claims file was not available for review.  The Veteran stated that the onset of his right knee problem was in service when he injured the knee in 1997.  He stated that the onset of his left knee and left hip problems was in 2004, and the onset of his bilateral disability was in 2005.  The diagnoses were right knee, left knee, left hip, and right ankle and left ankle strain, no pathology per x-rays.  

VA examinations were conducted in November 2012.  The Veteran reported injuring his knees in service when he was chasing after someone and his right knee hit a door jam.  The Veteran was treated and released, and it was over two years before the right knee started a painful popping with movement and a feeling of unsteadiness started.  The examiner described the Veteran's previous knee x-ray studies in August 1997, December 2006, and July 2001, and noted that they were negative or normal.  The examiner opined that it was less likely than not that Veteran's in-service knee injury/contusion/abrasion is causing his current bilateral knee pain.  The diagnoses were right knee injury, and left hip and bilateral ankle strain.  The examiner stated that the examination of the right knee remains normal and it is documented that the Veteran has never had orthopedist care for the knee nor has he had injections.  The examiner also opined that the hip and ankle disorders are less likely than not proximately due to or the result of the Veteran's service-connected condition.  The examiner found both the ankle and the hip examination unremarkable.  

Bilateral Knee Disabilities 
 
Regarding the left knee, the Board notes that the majority of the Veteran's statements indicated that his right knee disability, which he believes was incurred in service, eventually caused his left knee disability years later.  However, during the latest VA examination, the Veteran stated for the first time that he also injured his left knee in service.  VA has a duty to address all arguments put forth by a claimant and/or theories under which entitlement to benefits sought may be awarded.  Robinson v. Peake, 21 Vet. App. 545, 552-553 (2008), aff'd sub nom. Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (the Board commits error only in failing to discuss a theory of entitlement that was raised either by the appellant or by the evidence of record).  The Board notes that the overwhelming majority of Veteran's statements were that his left knee disability originated subsequent to service due to his right knee disability.  Even though the Board affords little credibility to the recent statement that his left knee condition originated in service, the Board will consider the Veteran left knee claim under theories of both direct and secondary service connection.  

On review of the evidence above, Veteran has a diagnosed disorder of the both knees; i.e., knee strain.  The Board notes as a threshold matter that the first element of service connection is accordingly met.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  Where an opinion is used to link the current disability to a cause during service, a competent opinion of a medical professional is typically required when an issue is of a complex nature, as is the case here, such that a layperson does not possess the requisite expertise to provide a probative opinion.

The only medical opinion of record is that of the November 2012 VA examiner.  That opinion indicates that the Veteran's current bilateral knee condition is less likely as not related to service including the in-service injury.  This opinion is based on a review of the claims file, considered the Veteran's lay assertions, and is supported by sound and detailed rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  The examiner considered the in-service injury in determining that the Veteran's current bilateral knee condition was not caused by service.  Thus, the Board finds that it is entitled to great probative weight.

The Veteran genuinely believes that his current bilateral knee disability was incurred in service.  His statements regarding the symptoms of knee pain are credible, but the Board accords more evidentiary value to the November 2012 VA examiner's opinion that considered such statements but did not conclude there was a relationship between the current disabilities and service.

In addition, the presumption under 38 C.F.R. §§ 3.307, 3.309 is inapplicable in this case because the evidence of record does not show that the Veteran manifested knee arthritis to a degree of 10 percent within one year from the date of separation from active duty, i.e., from February 1998 to February 1999.  

As the Veteran's currently diagnosed knee sprains are not a "chronic disease" under 38 C.F.R. § 3.309(a), consideration under 38 C.F.R. § 3.303(b) is not warranted.  See Walker, supra.  The December 2006 kinesiotherapist's short statement that the Veteran has DJD of the right knee is conclusory, did not discuss the nature of this problems, and was unenhanced by any commentary, supporting rationale, examination reports, or findings, frustrating the Board's ability to weigh its probative value in any meaningful way.  In addition, 1997, 2006, and 2011 right knee x-rays were noted to have been negative or unremarkable.  No medical professional has stated that the Veteran has ever had arthritis of the left knee.  Therefore, the preponderance of the evidence is against a finding that the Veteran has ever had arthritis of the either knee.

In the alternative, the Veteran also asserts that his left knee disability was caused by his right knee disability.  Because service connection has not been granted for a right knee disability, any further consideration of the issue of entitlement to secondary service connection for a left knee disability is moot as secondary service connection presupposes that service connection is in effect for the underlying disability.  See 38 C.F.R. § 3.310.

Left Hip and Bilateral Ankle Disabilities 

The Veteran also seeks service connection for left hip and bilateral ankle disabilities, which he asserts are secondary to his right knee injury.  He has continuously stated that these conditions became manifest years after service.  He has not advanced another theory of entitlement to service connection, nor has one been reasonably raised by the record under Robinson.

Because service connection has not been granted for a right knee disability, any further consideration of the issues of entitlement to secondary service connection for left hip and bilateral ankle disabilities is moot as secondary service connection presupposes that service connection is in effect for the underlying disability.  See 38 C.F.R. § 3.310.

Conclusion 

Some of the Veteran's STRs are not available.  The legal standard for proving such claims is not lowered.  Russo v. Brown, 9 Vet. App. 46 (1996).  However, the VA has a heightened duty to explain its findings and conclusions and to consider carefully the benefit of the doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis of the Veteran's claims was undertaken with this duty in mind. 

Although it is unfortunate that some of the Veteran's STRs are unavailable, the Board and the VA compensation examiners considered the Veteran's account of his in-service right knee injury.  In addition, the report of the right knee x-ray taken in service was ultimately obtained, and considered by the Board and the latest VA compensation examiner.  The preponderance of the evidence is against the service connection claims for right knee, left knee, left hip, right ankle, and left ankle disabilities; there is no doubt to be resolved; and service connection is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 57-58.


ORDER

Service connection for a right knee disability is denied.  

Service connection for a left knee disability is denied.

Service connection for a left hip disability is denied.

Service connection for a right ankle disability is denied.

Service connection for a left ankle disability is denied.



____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


